Hemphill, Ch. J.
Believing the return of the respondent to be sufficient, I concur in the result.
*128Wheeler, J.
The opinion which lias been pronounced expresses the views which I entertain in respect to the principles which mnst govern the issuing of writs of mandamus. It may he proper for me, however, here to add that I have heretofore expressed tlie opinion, (Arberry v. Beavers, 6 Tex. R.,) which. I still entertain, that a public officer, required by law to perform a duty which involves the exercise of discretion, may be guilty of so gross an abuse of the discretion conlided to him, or such an evasion of positive'duty as to amount to a virtual refusal to pen-form the duty enjoined or to act. at all in contemplation of law, and that in such a case a mandamus would afford a remedy where there was no oilier adequate remedy provided by law. A cleric, for instance, might captiously or wantonly refuse to approve an appeal bond tendered with ample security. In that case, if the fact were made satisfactorily to appear, I entertain no doubt of tlie power of the court to compel a performance of the duty. Such extreme eases arc not likely to occur. It may afford an occasion for the exercise of the power of the court to control the action of the officer. The present, manifestly, is no.t such a case.
Rule discharged.